Title: From George Washington to Lieutenant Colonel William Washington, 21 May 1779
From: Washington, George
To: Washington, William



Sir
Head Quarters Middlebrook 21st May 1779.

Inclosed is an order of Congress of the 7th instant, for the equipped and as many of the dismounted men of your co[r]ps, as Colonel Bland may be able to furnish with spare horses, to join his regiment under proper officers and proceed therewith to the Southern army.
You will attend to its execution immediately; at the same time reserving the necessary proportion of officers to the care of that part of the regiment which will remain behind. I am sir &
G.W.
